department of th internal revenu washington d treasury ‘service b oct - ve hh tt tax_exempt_and_government_entities_division urics legend taxpayera company m l l ira x companyn ira annuity y bank o bank p ira z date date date date date amountl amount2 dear page on you submitted a request fo service in which you ask the service to waive to found in sec_408 of the internal rev you received of an individual_retirement_annuity following facts and representations letter_ruling to the internal revenue 0-day rollover period requirement me code with respect to a distribution ‘our ruling_request is based on the taxpayer a formerly maintained ira x w _ taxpayer a received a distribution of the fu se ahount amount consisted of th company m on or about date amount of his ira x amount an individual_retirement_annuity ira taxpayer a purcha the next day date annuity y from company n in the amount of amount and of his calendar_year issued to taxpayer a on or about date ira conti ibution said annuity_contract was approximately one and one-half months a received a check in the amount of amount fr approximately cancellation of ira annuity y taxpayer a mailed the check that he receiv subsidiary of bank o to purchase a certificate of subsequently received documentation from bank violated the rollover restriction found in code sec hee on or about date taxpayer company n evidencing his lwo weeks later on or about date bd from company n to bank p a eposit ira z taxpayer a d indicating that his purchase of ira z ion d b based on the above facts and representatighs you request the following letter_ruling and revproc_2003_16 that pursuant to code sec_408 i lr b date taxpayer a is granted a period of time not te of this letter_ruling to accomplish a to exceed days as measured from the dé lint ira set up and maintained in his rollover into an individual retirement acco pceived from company n on or about name of the ira y annuity proceeds he r onsisted of amount previously to the extent said proceeds date distributed from ira x with respect to your ruling_request code requirements which a_trust must meet in order to account ira bection a provides the general onstitute an individual retirement ta pt as otherwise provided in this an individual_retirement_plan shall be ee as the case may be in the manner gg ae code sec_408 provides that exc subsection any amount_paid or distributed out of included in gross_income by the payee or distribu provided under sec_72 page code sec_408 provides that sectidn d does not apply to a he requirements of sections rollover_contribution if such contribution satisfie sec_408 and d b sec_408 does not apply to code sec_408 provides that b individual for whose benefit the any amount_paid or distributed out of an ira to th account is maintained if the entire amount received including money and any other_property is paid into an ira other than an endow individual not later than the 60th day after the day distribution iment contract for the benefit of such on which he receives the payment or code sec_408 provides that th amount described in subparagraph a i received retirement account or individual retirement annuit ending on the day of such receipt such individual that subparagraph from an individual retirement a which was not includible in his gross_income bec paragraph does not apply to any y an individual from an individual if at any time during the 1-year period ceived any other amount described in count or individual_retirement_annuity ise of the application of this paragraph code sec_408 provides in rele vant part that the secretary may waive the 60-day requirement under subparagraph a where the failure to waive the requirement would be against equity or good cons other events beyond the reasonable control of the ‘ience including casualty disaster or ndividual subject_to such requirement date provides that -day rollover requirement pursuant to f the code the service will consider all rors committed by a financial to death disability hospitalization revproc_2003_16 ilr b in determining whether to grant a waiver of the sec_402 of the code or d i o relevant facts and circumstances including er institution inability to complete a rollover due incarceration restrictions imposed by a foreign cduntry or postal error the use of the yment by check whether the check was amount distributed for example in the case of pa cashed and the time elapsed since the distrib taph d does not apply to the code sec_408 provides that para yle year to an individual retirement distribution of any contribution paid during a tax account or for an individual_retirement_annuity if tion occurred a such distribution is received on or bef extensions of time for filing such individual’s ret b no deduction is allowed under section e the day prescribed by law including lirn for such taxable_year with respect to such contribution and c such distribution is accompanied by th e amount of net_income attributable to such contribution page in the case of such a distribution for purposes described in subparagraph c shall be deemed to taxable_year in which such contribution is made of sec_61 any net_income nave been earned and receivable in the in this case taxpayer a received a distribution totaling amount from his ira the next day date x on or about date yunt which consisted of amount annuity y from company n in the amount of and an amount equal to his permitted calendar ye ira annuity y contravened the has been made by taxpayer a that his purchase o s of this letter_ruling we will assume requirements of code sec_408 and for purpos said contribution constituted a valid rollover con ira contribution no assertion taxpayer a purchased ira shortly after date on or about da check from company n in the amount of amount annuity y this check was received within ole the extent of amount was ineligible to be rolle limitation found in code sec_408 a received from company n to purchase a certificat later discovered that the ira contribution violated result constituted an excess_contribution to hi sec_4 taxpayer a received a evidencing his cancellation of ira and thus at least to f date over into an ira because of the ough taxpayer a used the check he of deposit ira z from bank p he paz sec_408 and as a z with respect to the ruling requested code authorize the service to extend the 60-dal circumstances however the service may only gi a rollover where the distribution concerning whic for rollover treatment in this case taxpayer a the check that he received from company n to th since taxpayer a was ineligible to roll over the day rollover period never attached to amount extension of time to complete an action which ta sec_408 and rev_proc y rollover period under certain ant an extension of time to accomplish ithe extension is requested was eligible as ineligible to roll over into an ira extent the check totaled amount mount portion of said check the hus the service cannot grant an payer a could not undertake thus with respect to your ruling_request ye conclude as follows since taxpayer a was ineligible to roll o ira set up and maintained in his name t proceeds he received from company n on said distribution totaled amount he is n accomplish said rollover of amount x into an individual_retirement_account distribution of the ira annuity y to the extent or about date bt granted any period of time to this ruling letter is based on the accuracy of the facts and representations made in the ruling_request page any questions regarding this ruling letter should be directed to esquire of this group hejmay be reached at sincerely yours vy fees sl anager ’ employee_plans technical group phone or fax enclosures deleted copy of ruling letter notice of intention to disclose
